Citation Nr: 1029478	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-22 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for lumbar degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in January 2009 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran offered testimony regarding this issue at a May 2008 
Board hearing.  However, the Veterans Law Judge who conducted the 
hearing is no longer employed by the Board.  The Veteran was 
given an opportunity to appear at another hearing.  By way of a 
July 2010 correspondence, the Veteran has elected to testify at a 
Board hearing at the RO (Travel Board hearing).  Consequently, 
the claim must be remanded so that the RO can schedule the 
Veteran for a Travel Board hearing.  

Accordingly, the case is REMANDED for the following actions:

The RO should schedule the Veteran for a 
Travel Board hearing (or a videoconference 
hearing if he later elects).  After the 
hearing is conducted, or in the event the 
Veteran cancels the hearing or fails to 
report, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


